Title: To George Washington from George Augustine Washington, 11 August 1784
From: Washington, George Augustine
To: Washington, George



Honor’d Uncle
Bermuda Augt 11th 1784

Anxious to procure a conveyance to write my friends I called on the Naval Officer to make the inquiry, where I met with a

Capt. clearing out for Philadelphia but could not think of suffering Him to depart without informing You of my arrival tho’ I have only time to write a line—happy should I be could I inform You of my recovery, but the fatigues of my passage to the West Indies and the inconvenience I experienced from the Climate and my passage to this place has greatly reduced and injured me, but this being a more settled climate than the West Indies I flatter myself with the hope of experiencing relief from it, but as yet I cannot judge as I arrived only the 6th Inst.—nothing would afford me greater relief than to hear from You and my friends—their is a Vessel which is expected to leave this in eight or ten days for New York which will return, if Letters were forwarded to the care of the Governor I should get them, as I shall request the Capt. to call on Him, but to render it still more certain if they were put under cover to Colo. Biddle as a conveyance may offer from Philadelphia, if not to be forwarded to the Governor where I hope this Vessel will certainly go. I will also beg a few lines to be forwarded to Norfolk as their are often conveyances from that place—my anxiety to hear from You and my friends will I hope apologise for the request—I shall write Mrs Washington and Miss Fanny Bassett by the conveyance to Norfolk who with all other friends beg most affectionately to be rememberd—my constant prayers attend You all—most sincerely I am Your affectionate Nephew

Geo: A. Washington

